Citation Nr: 0502956	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a right 
eye injury.

Entitlement to service connection for residuals of a left eye 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1943 to 
November 1945.  He received the Purple Heart with one bronze 
cluster and the Combat Infantryman Badge (CIB).  He was a 
prisoner of the German Government from approximately 
September 1944 to April 1945.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  It is unclear from the record 
whether the veteran is claiming service connection for 
cardiovascular disease.  It is requested that the RO contact 
the appellant and his representative in order to clarify this 
matter and take any appropriate action. 

The issue of entitlement to service connection for residuals 
of a right eye injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any current left eye disability is not of service origin or 
related to any incident of service.  


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. § 3.303, (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law defines VA's duty to assist and 
enhances VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rules implementing the VCAA are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and new regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has notified the veteran of 
the information and evidence needed to substantiate his 
claim.  He was provided a rating decision, a statement of the 
case, and in October 2002, a VCAA notice letter.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  These documents informed him of 
the evidence previously provided to VA or obtained by VA on 
his behalf.  The letter informed the veteran that VA would 
help him obtain any evidence that he identified in accordance 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate the 
claim.  VA examination reports are associated with the claims 
file.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument, to testify at a hearing, and to 
appoint a representative.  

The veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect shell 
fragment wounds to the face during WW II.  No eye injury was 
shown in the SMRs.  A DD-214 reflects that he served in the 
infantry and received the Combat Infantryman Badge (CIB) and 
the Purple Heart twice.  Later received information reflects 
that he was captured and spent several months as a prisoner 
of war in Germany.  

The service medical records show he sustained penetrating 
wounds, to include to the right side of his face at Anzio in 
May 1944.  No reference was made to an injury involving the 
left eye.  The separation examination showed uncorrected 
vision to the left eye of 20/20.  In July 1946, service 
connection was granted for shell fragment wounds of the face.  

In October 2002, the veteran requested service connection for 
an eye condition.    

A November 2002 VA scars compensation and pension examination 
report reflects an 8-cm right forehead scar and a 1 cm scar 
on the upper right cheek area.  

A November 2002 VA eye examination report reflects no 
specific eye complaint. The ophthalmologist noted that there 
was a history of diabetes mellitus and determined that the 
veteran's visual acuity was 20/30, best corrected in both 
eyes with minimal chalazia in both eyes.  Ocular pressures 
were within normal limits, bilaterally.  Motility was full in 
all directions.  The corneas had amiodarone deposits 
underneath the optical caps.  Fields of view were full, 
bilaterally.  The optical discs had peripapillary halos and 
the right eye had a Grade II nuclear cataract.  The right 
macula had one "ped" spot.  The diagnoses were diabetes 
with no retinopathy; early right eye cataract; corneae 
depositis from amiodarone but no visual effect from these; 
and, one small pigment epithelial spot on the right macula.  

In December 2002, the RO denied service connection for the 
eyes on the basis that any eye condition shown during the 
November 2002 examination had been linked by the 
ophthalmologist to diabetes mellitus.  

In the veteran's April 2003 notice of disagreement (NOD), he 
reported that he did not have diabetes mellitus.  He reported 
that he was wounded in the face by a landmine and could not 
see at all for 2 days and was hospitalized for 21 days.  In 
his substantive appeal, he reported that he was wounded in 
the eyes.  

In September 2003, the veteran's representative argued that 
the November 2002 VA examination was inadequate.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps mentioned above, the Board 
notes that because the veteran is a combat veteran, his 
assertions are sufficient to establish that he sustained 
injury to the eyes during combat, even though no official 
record of such treatment exists.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996).  The Board further 
finds satisfactory lay evidence of left eye trauma, as the 
lay evidence is consistent with the circumstances, 
conditions, or hardships of such service.  Concerning the 
third step, however, it would appear that the veteran would 
prevail as to the ultimate issue, service connection for the 
left eye, in the absence of clear and convincing evidence to 
the contrary.  However, in Caluza v. Brown, 7 Vet. App. 498 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) determined that the use of the phrase 
"service connection" in that statute refers to proof of 
service incurrence or aggravation, rather than to the legal 
standard for entitlement to payment for disability.  Thus, 
the Board must still determine whether the evidence favoring 
service connection is at least in equipoise.  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection is also available under 38 C.F.R. §§ 3.307 
(a)(5) and 3.309 (c) where the veteran was a prisoner-of-war 
for at least 30 days and later exhibits any listed disease 
that becomes at least 10 percent disabling.  Unfortunately, 
the veteran has no disease listed at 38 C.F.R. § 3.309 (c).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Refractive error of the eyes is not a disease or injury 
within the meaning of VA regulations.  38 C.F.R. § 3.303 (c).   

Although, the veteran did sustain a shell fragment wound to 
the facial area, there is no evidence of any injury to the 
left eye.  The first reference to an eye problem was in 1999, 
many years after service.  The only abnormality diagnosed 
during the recent VA examination was cornea depositis from 
amiodarone (medication) which had no visual effect.  There is 
no medical evidence of record which relates any current left 
eye problems to service.  

Although the veteran is considered competent to report a left 
eye injury during active service and the Board accepts his 
account of such, the left eye claim still lacks competent 
evidence of a current left eye disability which is related to 
service.  Lay statements are considered to be competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran does 
not possess any specialized training and has not contended 
otherwise.  Moreover; the veteran has not even alleged any 
specific left eye disability. 

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim of 
entitlement to service connection for residuals of a left eye 
injury.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for residuals of a left eye 
injury is therefore denied.  


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  


REMAND

During a November 2002 VA eye examination, an ophthalmologist 
found a right eye cataract and some right macular disorder.  
The veteran reports that he does not have diabetes mellitus.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002).  Therefore, a medical opinion should be obtained prior 
to adjudication of this claim.  The veteran should be 
scheduled for an examination by an ophthalmologist to 
determine the nature and origin of his cataract and, if 
significant, the nature and origin of the pigment spot of the 
right macula.  

Accordingly, this case is remanded to the RO for the 
following action:

The RO should schedule the veteran for an 
appropriate examination by an 
ophthalmologist to determine the nature 
and etiology of any disorder of the right 
eye.  The examiner should review the 
claims file and note that review in the 
report.  An accurate medical history 
should be obtained.  For any right eye 
disorder found, the ophthalmologist is 
asked to answer the following:

I.  Is it at least as likely as not (50 
percent or greater probability) that any 
disorder disagnosed was caused by or is 
aggravated by the reported inservice eye 
trauma or facial wounds?  

II.  If no, whether it at least as likely 
as not (50 percent or greater chance) 
that any right eye disorder diagnosed is 
causally related to the veteran's period 
as a POW?  

The ophthalmologist should offer a 
complete rationale for any opinion 
rendered.

2.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be furnished to the veteran 
and to his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


